 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance employees, we find that aunitconfinedto billposters isinappropriate.2 Accordingly, we shall dismiss the petition.[The Boarddismissedthe petition.]2See Montgomery Ward and Company, 99 NLRB 1490; Arnold Hoffman R, Co., Inc., 91 NLRB1371; cf National Transitads, Inc., 67 NLRB 511.THE PROCTER & GAMBLE MANUFACTURING COMPANYandOIL WORKERS INTERNATIONAL UNION, C. I. O. CaseNo. 16-CA-435. July 6, 1953DECISION AND ORDEROn January 15, 1953, Trial Examiner Howard Myers issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had not violated Section 8 (a) (1)and (5) of the Act, as alleged in the amended complaint, andrecommended that the amended complaint be dismissed asset forth in the copy of the Intermediate Report attachedhereto.Thereafter, the charging Union filed exceptions tothe Intermediate Report. The charging Union duly filed a briefin support of its exceptions, and the Respondent duly filed abrief in support of the Intermediate Report.'The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds no prejudicial error wascommitted.With the exception noted below, the rulings arehereby affirmed.' The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in'The Respondent requested special leave to file additionally a reply brief in answer to thecharging Union's exceptions and brief, and submitted copies thereof together with its request.The Union opposed the request. As the Respondent has failed to give sufficient reason forgrantingsuch special leave, its request is refused and its reply brief is hereby rejected.IDuring the course of the hearing, the Trial Examiner, acting upon the Respondent'smotion, dismissed paragraph 8, A, of the amended complaint without considering the meritsthereofThe Trial Examiner's ruling was based upon the fact that the unfair labor practicealleged in the said paragraph had not been brought to the Respondent's attention within 6months after its occurrence. The event in question occurred on or about November 30. 1951,some 2 months after the filing of the charge. The Board has frequently pointed out, however.that Section 10 (b) does not preclude inclusion in the complaint of acts believed violative ofthe Act where they occur subsequent to the filing of the charge. Cathey Lumber Company,86 NLRB 157, affirmed on this point in 185 F. 2d 1021 (C.A. 5), reversed on other groundsin 189 F. 2d 428 (C.A. 5); Shen Valley Meat Packers, Incorporated, 105 NLRB 491Wehave accordingly reinstated this allegation of the amended complaint and have consideredit on the merits.The record shows that the conduct complained of in paragraph 8, A, of the amended com-plaint involved the Respondent's reprimand of a number of employees who left their work todiscuss the progress of the bargaining negotiations in which the Respondent and the chargingUnion were then engaged There is no evidence that the Respondent's reprimand was eitherimproperly motivated or reflected any interference with the exercise of rights guaranteed toemployeesunderthe Act. Stibbs Transportation Lines, Inc., et al., 98 NLRB 422. Accord-ingly, in adopting the Trial Examiner's ultimate determination dismissing this portion ofthe amended complaint, we do so for the above reasons, rather than for those motivatingthe Trial Examiner.106 NLRB No. 5 THE PROCTER & GAMBLE MANUFACTURING COMPANY3the case, and hereby adopts, with minor corrections' andmodifications,4 the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]Member Peterson took no part in the consideration of theabove Decision and Order.3In his IntermediateReport, the Trial Examiner made the inadvertent statement that theamended complaint alleged violations of Section 2 (6) and (7) of the Act The amended com-plaint,in fact, alleged the acts described therein as violative of Section 8 (a) (1) and (5)were unfair labor practices within the meaning of Section 2 (6) and (7) of the Act. Accordingly,we hereby correct the Intermediate Report in this respect.With respect to the number of the charging Union's proposals, the Intermediate Reportstates at page 11 that there were 30 suchproposalsand then enumerates the actions takenthereon which relate to 37 proposals. Obviously the figure 30 is a typographicalerror, andit is hereby corrected to read 37.We also make the following corrections of misstatements of fact appearing in the Inter-mediate Report which do not, however, affect the ultimate conclusions:(1) Page 6: At the August 27 meeting, with respect to vacations, the parties reached agree-mentonlyas tothe time of taking vacations.(2) Page 7: At the August 29 meeting, with respect to the duration of agreement clause, thecharging Union's proposal provided for termination upon 60 days' notice any time after thecontract had been in effect for a year, rather than 60 days prior to anniversary dates sub-sequent to the first one. With respect to the no-strike or lockout and termination clauses,the charging Union'sagreementwas dependentupon agreementsreached on other contractclauses, rather than being conclusive.(3) Page 8: At the October 24 meeting, the Respondent took under consideration the chargingUnion's requestfor a list of meritincreasesand the dates thereof for the past 12 months,it didnot agreeto supply such list.(4) Page 9: At the October 25meeting,withrespectto the subject to laws clauses, theRespondent proposed changing the word "direction" to "directive," it did not agree to thechange.(5) Page10: At the May 8 meeting, the charging Union did not proposeto reducethe num-ber of plants surveyed under the wage survey plan(6) Page 10: At the June 5 meeting, with respect to the holiday clause, the proposal wasthat of the charging Union and was taken under consideration by the Respondent, rather thanviceversa.Also the Respondent took under advisement the charging Union's suggestedchange as to bidding on temporary jobs, rather than changes as to job headings.(7) Page 11: There were 28 bargaining conferences rather than 50.(8) Page 15: Fulkerson and Douglas did not deny the rumors relating to the Respondent'seconomic concessions at other plants whenever such rumors were called to their attention4 We do not adopt the Trial Examiner's view that, in filing the initial charge, the chargingUnion was not acting in good faith, nor do we adopt his conclusion that, in the negotiations,"the Unionwas acting'for the record' while destroying the process of orderly collectivebargainingand then putting the blame of refusing to bargain 'in good faith' upon Respondent."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on September 28, 1951, by Oil Workers International Union,affiliatedwith Congress of Industrial Organizations, herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein called the General Counsel and theBoard, issued his amended complaint on September 2, 1952, against The Procter & GambleManufacturing Company, Dallas, Texas, herein called Respondent, alleging violations ofSection8 (a) (1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.Copies of the charge and the amended complaint, together with notice of hearing thereon,were duly served upon Respondent and the Union.With respect to the unfair labor practices, the amended complaint alleged in substance that:(1)Respondent, since August 7, 1951, refused to bargain collectively with the Union although 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion had been designated and selected as the collective-bargaining representative byRespondent's employees in a certain appropriate unit, and was certified as such representa-tive by the Board on July 9, 1951, and(2) engaged in certain stated conduct and made variousstatements which interfered with, restrained,and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Respondent duly filed an answer to the amended complaint denying the commission of thealleged unfair labor practices.Pursuant to notice,a hearing was held before the undersigned,the duly designated TrialExaminer,atDallas, Texas,from September 16 through September 29, 1952. The GeneralCounsel and Respondent were represented at the hearing by counsel and the Union by anofficial thereof. Full opportunity was granted the parties to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues.At the conclusion ofthe General Counsel's case-in-chief,Respondent's counsel made various motions to dismissthecomplaint,or,in the alternative,certain portions thereof. The motions were deniedexcept the motion relating to the so-called laboratory incident,which was granted.The under-signed also granted Respondent'smotion to strike the testimony of witness N. P. Carterwith respect to his May 29, 1952,conversation with F.F. Merrett.At the conclusion of thetaking of the evidence,the General Counsel moved to conform the pleadings to the proof withrespect to minor inaccuracies.The motion was granted without objection.Respondent'scounsel then renewed his motions to dismiss the complaint.Decision thereon was reserved.The motion is disposed of in accordance with the findings,conclusions,and recommendationshereinafter set forth.Oral argument was waived.The parties were given until October201 to file briefs or findings of fact and conclusions of law, or both, with the undersigned.The briefs received from the General Counsel and Respondent have been carefully considered.Upon the entire record in the case and from his observation of the witnesses,the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS ACTIVITIES OF RESPONDENTThe Procter&Gamble Manufacturing Company, an Ohio corporation,is a wholly ownedsubsidiary of The Procter&Gamble Company,and has its principal place of business andoffices in Cincinnati,Ohio. Respondent operates plants at 10 locations throughout the UnitedStates, including 1 at Dallas,Texas,the employees of which are the only ones involved inthisproceeding.Respondent is engaged in the manufacture,sale, and distribution of soapproducts and edible oils.The parent corporation,The Procter&Gamble Company,operatesa soap and edible oil plant at Ivorydale,Ohio.In addition,the parent corporation,through itswholly owned subsidiary Hewitt Soap Company,operates a soap plant at Dayton,Ohio, andthrough another wholly owned subsidiary,Buckeye Cotton Oil Company,operates 19 plantsthroughout the United States.The parent corporation together with some of its wholly ownedsubsidiaries have operated in England,Canada, the Philippines,and other foreign countries.The out-of-State annual purchases of Respondent's Dallas, Texas,plant, exceed$100,000and its annual out-of-State shipments of finished products exceed $100,000.Respondent concedes,and the undersigned finds, that it is engaged in commerce within themeaning of the Act.H.THE LABOR ORGANIZATION INVOLVEDOil WorkersInternational Union, affiliated with the Congress of Industrial Organizations,isa labororganization admittingtomembershippersons employed at Respondent's Dallas,Texas, plant.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1937, Respondent entered into the first of a series of contracts with the duly designatedcollective-bargaining representative of its Dallas,Texas, employees in a certain appropriate'At the request of counsel for Respondent the time was extended until November 10. THE PROCTER & GAMBLE MANUFACTURING COMPANY5unit.The 1937 contract was with an unaffiliated labor organization whose membership wasconfined to the Dallas plant employees. Subsequently, this organization affiliated with In-dependent Soap and Edible Oil Workers Union (ISEOWU) whose membership was not con-fined to the Dallas plantemployees but was extendedto include employees of other soapand edibleoil plantsof Respondent. In 1950 ISEOWU was replacedas the representative ofthe Dallasplant employeesby Independent Soap and Oil Workers Union (ISOWU) whose mem-bershipwas confined to employees of said plant.That year a collective-bargaining agreement,datedMay 3, 1950, was entered into by andbetween Respondentand ISOWUcovering em-ployees inthe same unit whom ISEOWU had represented.InApril 1951 Respondent and ISOWUentered in negotiationslooking towarda new contract.In these negotiationsISOWU demanded that Respondent's wage-surveyplan and its meritwage-increasesystem beeliminated.Because Respondentrefused to bow to saiddemandsand because no agreementon the "rightto waive agreement" could bereached negotiationswere broken off sometimein April or May 1951.On May 10,after receiptof a writtennoticefrom the Union stating thatit representedamajority of the Dallas plant employees, and demandingrecognitionas suchrepresentative,Respondent filed a petition with the Board requesting that the Board resolve thequestionwhether the Union or ISOWU represented the employees involved. At about thesame time,the Unionfiled a similar petitionwith the Board. Subsequently, thesepetitions were consoli-dated.Pursuant toa "Stipulationfor Certification Upon Consent Election," an election bysecretballotwas conducted under theauspicesof the Regional Director for the SixteenthRegion.No objections to the conduct of the electionhaving beenfiled andit appearing fromthe tally ofballots thatthe Union had been selected as the collectiverepresentative of thepersons permitted to vote, the Board,on July 9, certified the Union as the collective-bar-gaining representativeof allthe personsemployedat Respondent's Dallas, Texas, plant,exclusive of superintendent,superintendent's secretary,general supervisor's secretary,industrial relations supervisor's secretary,cashier, other staffemployeesperforming workof a confidential nature,guardsand watchmen,professional employees,and all supervisorsas defined in the Act.2B.Thealleged refusal to bargain1.The contentions of the partiesAt the hearing and in his brief, the General Counsel contended,among other things, (1) thatthe totality of Respondent's conduct from August 7, 1951,the date of the initial bargainingconference,shows that Respondent did not approach the bargaining table with an open mindor with a sincere purpose to reach an agreement consistent with the respective rights of theparties but, instead, Respondent attempted to destroy the standing and the certification ofthe Union and attempted to persuade its employees to withdraw from the Union and to returnto an independent union as their bargaining representative;and (2)that the lack of Respondent'sgood-faith bargaining is reflected by the disparity of treatment meted out to the Unionat the Dallas plant in contrast to Respondent's dealings with independent unions at certainother of its plants.On the other hand, Respondent not only denied that it failed to bargain in good faith butcontended that the Union failed to carry out its statutory duty of bargaining in good faith for2The amended complaint alleged, Respondent's answer admitted,and the undersignedfinds that the aforesaid unit found by the Board at all times material herein constituted, andnow constitutes, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. The amended complaint further alleged, Respondent'sanswer admitted, and the undersigned finds, that at all times since June 26, 1951 (the dayof the aforementioned Board-conducted election),the Union was, and still is, the duly desig-nated and selected collective- bargaining representative of the majority of the employees intheaforesaid appropriate unit. Accordingly,the undersigned finds that,pursuant to theprovisions of Section 9 (a) of the Act, the Union was at all such times material herein, andnow is, the exclusive representative of all the employees in said unit for the purposes ofcollective bargaining in respect to pay, wages, hours of employment,or other conditions ofemployment. 6DECISIONSOF NATIONAL LABOR RELATIONS BOARDitwastheUnion's tactics and unreasonable demandswhichprevented an agreement frombeing reached.2.The negotiations 3On August 6. the day before the date set for the initialbargainingconference, Respondentsubmitted to the Union a proposed wage increase for certain classified employees. TheUnion stated that it would advise Respondent whether it would accept or reject the offerwhen the parties met the following day.At the August 7 meeting, the Union rejected the profferedwageincrease. The Unionproposed that its 12 committee members be paid for time lost in negotiating meetings.Respondent replied that it was willing to pay for time lost to 4 members. After furtherdiscussion, Respondent agreed to compensate 8 members for time lost. This offer was notacceptable to the Union. Discussion then was had with respect to the Union's proposal thatthe negotiations be conducted at night or on weekends. In response to the Union's requesttouse the plant's bulletin boards, Respondent stated it would consider the request as abargaining point, adding that in the past it had been unwilling to allow the bargaining repre-sentative permission to use the bulletin boards until a bargaining contract had been executed.Respondent, although requested to do so, refused to supply the Union with a prepaid copy oftheminutes of the negotiating conferences, stating that the Union was at liberty to makewhateverarrangementsit desired with the reporter. The Union's request for a dues-deductionprovision in the contract was refused on the ground that such deductions having been stoppedwith the expiration of the ISOWU contract, Respondent was unwilling to add or substituteto the 9 payroll deductions already in effect.The next meeting was held on August 9. There, Respondent agreed to pay the 12 membersof the Union's committee for time lost in negotiations. Respondent again refused to grantthe Union permission to use the bulletin boards until an agreement was executed. No agree-ment was reached on the Union's proposal on recall of terminated employees in accordancewith seniority; or its proposal to eliminate the wage survey plan and the merit system;or its proposal for a 15-cent across-the-boardwageincrease; or its proposal to rewordthe higher rated job clause which appeared in the ISOWU contract; or its proposal to haveRespondent train a union representative in job evaluation and time study; or its proposalto eliminate the provision in the ISOWU contract which provided for equal pay for womenworking on men's jobs; or its proposal for an increase in night shift differential; or itsproposal to change the ISOWU call-in-pay clause; or its proposal to increase the overtimelunchmoney allowance from 75 cents to $1. No agreement was reached on Respondent'sproposedmanagement function clause. Agreement, however, was reached on the Union'sproposal that the overtime provision in the ISOWU contract be retained.The next day, August 10, the parties again met. The Union proposed changing the followingin the ISOWU contract: (1) Work clause; (2) overtime distribution clause; (3) pyramidingovertime clause; (4) holiday clause; (5) the vacation clause; and (6) liberalizing the funeralpay clause. No agreement was reached with respect to said proposals. Nor was agreementreached on Respondent's proposal to clarify the meaning of the vacation clause.Agreement, however, was reached with respect to the Union's request that the authorizedabsence from the job clause, the jury-service clause, and the union-membership clause beretained.At the August 27 meeting, agreement was reached on the Union's proposals to retain thevacation and the computation of vacation pay clauses. No agreement was reached on theUnion's proposal to change the vacation clause relative to employees terminated prior tovacation time. The Union and Respondent each proposed certain changes in the grievanceprocedure. No agreement was reached with respect to these proposals.At the August 28 meeting, discussion was had respecting changes in the clauses relativeto seniority, leave of absence for union business, company rules and regulations, and sever-ance pay. No agreement, however, was reached. Respondent agreed to the Union's suggestionthat the clauses of the ISOWU contract relative to (1) safety and first aid; (2) supervisorylist;(3)employee identification tags;and (4) work performed by foremen be retained.Suggestionswere offered by Respondent and by the Union regarding types of union noticeswhich may be posted on the bulletin boards but no suggestion was acceptable.3 The procedure followed in the bargaining was to work from the ISOWU contract which hadexpired in the spring of 1951, and the parties proposed either retention or change of saidcontract provisions. In addition, each party also proposed entirely new provisions. THE PROCTER & GAMBLE MANUFACTURING COMPANY7At the meeting held on August 29, no agreement was reached on the Union's proposal tochange the subject to law clause,and the duration of agreement clause(Union proposed thatthe contract renew itself from year to year unless notice of termination was given by eitherparty 60 days prior to the anniversary date and that the contract may be opened for wagesby either party on 30 days' notice).Respondent rejected, after discussion,the Union'sproposed sick leave and group hospitalization plans.Respondent also refused to grant a20-cent per hour across-the-board increase. The parties did agree to retain the no-strikeor lockout and the termination clauses of the ISOWU contract.The next meeting between the parties took place on September 12. Respondent deferreddecision on the Union's proposal to include its watchmen under the contract pending receiptof a letter from the watchmen authorizing the Union to represent them. No agreement wasreached relative to the respective proposals of the Union and of Respondent regarding thepresence of department stewards at grievance discussions nor was agreement reached onthe Union's and Respondent's proposals respecting an employee's right to waive the agree-ment in case of an emergency.Respondent rejected,after considerable discussion, theUnion's demand for a dues checkoff clause. Discussion was then had relative to the Union'sdemand for a 20-cent per hour general wage increase and Respondent's proposal that thewage-survey plan and merit-rating system be retained.The Union requested that its proposalfor change in the higher rated job clauses be deferred until the question ofwagesbe settled.The Union proposed that it be permitted to select an individual to be trained by Respondentin job evaluation and time study and that said individual be permitted to represent the Unionindisputeswithmanagement over time study and job evaluation. Respondent counteredthat the clause of the ISOWU contract with respect to that subject be retained. No agree-ment was reached.Respondent accepted the Union'sproposal to eliminate the provisionfor equal pay for women performing men's jobs.No agreement was reached with respect to the Union's proposal to the night shift differen-tial clause and Respondent's proposal that no change be made. Respondent deferred decisionon the Union'sproposal that the call-in-pay clause provide for the giving of breakfast,under certain circumstances,to persons working on the job.At the September 13 meeting,the Union stood on its proposal to increase the lunch moneyallowance from 75 cents to $1 and Respondent countered by proposing to retain the 75-centallowance. Respondent stood on its proposal for a management function clause which wouldspell out management responsibilities;the Union deferred decision.The Union stood on itsproposal to change the hours-of-work clause to provide for the Union's approval beforeachange of shift is made at the employee's request and for the payment of overtime onthe first day of a change of shift if the change is made at the end of the employee's regularworkweek;Respondent rejected the proposal and proposed that the clause of ISOWU contractrespecting such shift changes be retained subject to slight rewording for purposes of clarity.No agreement was reached regarding the Union's proposal to change the ISOWU clauseregarding the distribution of overtime and Respondent's proposal for its retention.Nor wasagreement reached regarding the Union'sproposal to change and Respondent's proposaltoretain the pyramiding overtime clause,holiday clause,funeral pay clause,and threesections of the vacation clause of the ISOWU contract.No agreement was reached regardingthechanges proposed by the Union and by Respondent in the grievance procedure of theISOWU contract.The parties met again on September 14, at which time discussion was had on the Union'sproposal to change the seniority clause; Respondent countered by submitting a written pro-posed new clause. Decision on this clause was deferred.Decision also was deferred onthe Union's revised change of the clause respecting the provision for obedience to Respondent'spublished rules and regulations.The Union again proposed to change the clause relativeto leaves of absence for union business;Respondent countered by proposing the retentionof the clause.No agreement was reached with regard to the Union's proposal that the bulle-tinboard notice clause be retained and Respondent's proposal that the clause be revisedto restrict the type of notice the Union may post thereon.Respondent proposed that a provision be included in the new contract to the effect thatterminations of employment be not subject to arbitration;the Union countered by proposingthat the contract provide for arbitration of terminations.Respondent's proposal to eliminatethe size of the union negotiating committee to 12 was rejected by the Union. The Union'sproposal to change the severance pay clause was rejected by Respondent.No agreementwas reached with respect to the Union's proposal to change the subject to laws clause norwas agreement reached with respect to the Union's request to change the duration of con-tract clause.Respondent rejected the Union's proposal that Respondent pay the premiumsfor group hospitalization and the proposal to change the sick leave pay clause. 8DECISIONSOF NATIONAL LABORRELATIONS BOARDThe next meeting between the parties took place on October 1.4 This meeting was attended,at the request of the Union,by a conciliator of the United States Mediation and ConciliationService.In response to the Union's inquiry whether Respondent had any further proposals on thecall-in-pay clause,Respondent replied that it still thought the ISOWU clause should beretained.The Union then offered a new proposal,which Respondent rejected on the groundsthat the parties should retain the old clause.The Union's proposal that it be permitted tobring into the plant an international representative to sit in at grievance meetings whichtook place before the grievance went to arbitration was not acceptable to Respondent. TheUnion then proposed the superintendent or his representative clause be modified.Respondentaccepted this proposal.Discussion was then had about the watchmen being included in the bargaining unit. Re-spondent agreed to include them upon presentation of a letter signed by the watchmen statingthat they desired the Union to represent them.No agreement was reached on the Union'sproposal to change the distribution of overtime clause.On October2 the parties and the conciliator again met.Respondent agreed to the Union'srequest for a list of the names of the employees in the bargaining unit. Discussion was thenhad to the various proposals relative overtime distribution,use of bulletin boards, andpayroll dues deductions,but no agreement was reached on any item.At the October4 meeting Respondent announced that it had not as yet completed its surveyrespecting the Union'srequest that hot lunches be supplied.Respondent agreed to givefurther consideration to the Union's proposal that an international representative sit in ongrievancemeetings held in the plant. The Union rejected Respondent's proposal that ter-minated employees who have grievances concerning their termination may submit suchgrievance within 10 days of their termination,but such grievances were not subject to arbi-tration. Respondent then supplied the Union with a list of the names of the employees in thebargaining unit, their job titles,and their rates of pay.At the October 17 meeting Respondent furnished the Union,without cost, a copy of theminutes of all the bargaining conferences to date and then stated that copies of all futureminuteswould be supplied to the Union free of charge.The Union took no action on Re-spondent's proposal to include in the grievance procedure a stepwherebya grievance may-be taken, after it had been passed upon by the factory superintendent,to Respondent's presi-dent for decision,prior to the matter going to arbitration.Agreement was reached on theproposal that no employee may waive any right under the bargaining agreement without theapproval of his department steward or a union officer. No agreement was reached regardingthe Union's new night shift differential proposal.Nor was any agreement arrived at regardingthe Union's new proposal for revocable dues checkoff.On October 24 the parties met again.Respondent agreed to supply the Union with "aweekly gross earnings figure for the Dallas factory comparable to that reported by theDepartment of Labor"and to furnish the Union with an up-to-date wage survey for the Dallasfactory. Respondent took under consideration the Union's request for a list of the names ofpersons in the bargaining unit including job names.It also agreed to supply the names ofthe persons who in the past 12 months had received merit increases and the dates thereof.Respondent rejected,after explaining its reasons,the Union's request that its representativeaccompany Respondent'srepresentative when the latter visits plants of other employersfor the purpose of complying the next wage survey.At the October 25 meeting,the Union proposed that the Union's deputy poll tax collectorsbe permitted to collect poll taxes once a week at the credit union booth. Respondent tookthe request under, advisement.Respondent agreed to the Union's proposal that Respondentpresent to the Union a proposed contract.40n September 28 the Union filed with the Board a charge alleging that Respondent has,and was, violating 8 (a) (1), (3), and (5) of the Act in that Respondent "has since July 9, 1951,and continuously to date ... discriminated against the employees in regard to terms andconditions of employment to discourage membership in Oil Workers International Union, CIOThe Company has taken away and is attempting to limit rights and benefits formerly enjoyedby the employees, all for the sole purpose of discouraging membership in the Union (2) TheCompany has, since July 9, 1951, . . refused to bargain collectively in good faith with [theUnion] . in that, through devious means, it has attempted to circumvent the negotiatingcommittee; to remove from the area of collective bargaining many matters dealing withconditions of employment and has refused to incorporate in the proposed contract benefitsfavorable as those formerly enjoyed by the employees, all for the sole purpose of undermin-ing the bargaining ability of the bargaining agent and to avoid good faith bargaining . . THE PROCTER & GAMBLE MANUFACTURING COMPANY9Respondent,proposedthatwhenever an employee worked 10 or more consecutive hoursitfurnishfree lunchto said employee or, if he desired, it would pay him 75 cents as lunchmoney. The Union countered with a request for the payment of one dollar as lunch money.This demand Respondent rejected. The Union then took Respondent's proposal under advise-ment. TheUnion agreedto accept Respondent's proposed subject to laws provision if theword "direction"was changedto "directive." Respondentagreed tothe suggested change.The Union agreed to withdrawitsproposedseverance payclauseprovided Respondentagreedto give an employee discharged for anyreasonother than just cause and who hadbeen in Respondent's employ for at least 60 days, 1 week's termination notice, compensa-tion for vacation due, and 1 week's severance pay. Respondent agreed to compensate suchemployee for vacation due and give him either 1 week's notice of termination or, in lieuthereof, 1 week's pay, provided said employee was discharged for reasons other than in-fraction of Respondent's rules andregulationsor for insubordination. No agreement wasreached regarding said clause. Nor was agreement reached regarding the Union's proposalthat the ISOWU rules and regulations clause be changedRespondent agreed to supply the Union with a list of names of the persons in its employfor the past 12 months, their respective job names, and the names of the persons who hadreceivedmerit increases during said period, and the dates of such increases. The Uniontook under advisement Respondent's proposed changes of the ISOWU subject of laws clause.Italso took under advisement Respondent's proposal that a clause.be inserted in the con-tract permitting the parties to bargain during contract negotiations on any and all mattersnot prohibited by law and agree not to request bargaining about any matter, during the lifeof the contract, on subjects not covered by the contract.Sometime prior to the next bargaining conference, held on November 12, Respondentsubmitted to the Union (1) a list containing the names of all persons in its employ for thepast12months, their respective job names, the names of persons who had received meritincreases during said period, and the dates said increases were given; and (2) the requestedweekly gross earning figures for the Dallas plant.At the meeting of November 12, Respondent presented to the Union a proposed contract,stating that It was willing to bargain with respect to any item therein not acceptable to theUnion. Respondent also presented to the Union the requested current wage survey and thenproposed that certain increases be immediately granted to employees in certain namedclassified jobs. The Union accepted the proposed increases.Discussion was had, but no agreement reached, with respect to Respondent's wage-surveyplan.The Union presented certain proposals regarding such plan. Discussion was then hadon the changes proposed by the Union and the proposals in Respondent's contract. Re-spondent took under consideration 4 changes suggested by theUnion, agreed to 1, andrejected 1.The November 29 conference was devoted mainly to a discussion regarding the wage-survey plan. Each party accepted certain changes suggested by the other. No agreement,however,was reached regarding the Union's proposal that the entire plan be discarded.The Union accepted Respondent's proposed subject to laws clause. The Union rejectedRespondent's proposed clause regarding bargaining with respect to any and all matters notprohibited by law and to prohibit the reopening of the contract to bargain about matters notcovered by the contract.At the November 30 meeting, discussion was had with respect to the Union's demand fora dues checkoff clause, its demand for a higher differential in pay for employees on thenight shift, and its call-in-pay demand. Respondent made certain counteroffers with respectto the last two items but no agreement was reached with regard to them. Respondent rejected,for reasons it had already given, the proposed dues checkoff clause.On December 14, the parties held a special meeting at which Respondent proposed, andthe Union accepted, a wage increase for the firemen.At the January 9, 1952, meeting Respondent presented a new wage survey and then proposeda'wage increase for hourly paid females. The Union accepted the wage increase. Respondentrejected the Union's proposal that, for the purpose of the wage survey, the firemen's classi-fication be eliminated and their rates of pay be pegged at 10 cents per hour below the sta-tionary engineers. In reply to the Union's suggestion, which it had proposed at the November29meeting, that the presence of the reporter in the bargaining conferences be dispensedwith,Respondent replied that it preferred to have a reporter present. No agreement wasreached with regard to increasing the paid holidays from 7 to 8; or on the Union's proposalto add a new provision to the rules and regulations clause, or the Union's proposal to elimi-nate the word "sole" from the phrase "the Company shall be the sole judge of merit andability" in the seniority clause, or the Union's proposal that the seniority clause eliminatethe provision that Respondent's decision regarding merit increases is not subject to arbi- 10DECISIONSOF NATIONAL LABOR RELATIONS BOARDtration.Respondent rejected the Union's proposal that its representative be permitted toaccompany Respondent's agent when visiting other plants for wage-survey purposes and theUnion's proposal about bidding for job in the cost department.No agreement was reached at the January 10 meeting regarding any changes suggested bythe Union in the contract presented by Respondent at the November 12 conference. The Unionadvised Respondent that it was not in a position to sign a joint petition to the WSB requestingapproval of the wage increases suggested by Respondent.At the February 7 meeting, Respondent took under advisement the Union's counterproposalregarding overtime distribution.No agreement was reached regarding the use of bulletinboards and the nature of notices to be posted thereon or the clause regarding call-in-pay.Respondent refused the Union's proposal regarding the report-in-pay clause.The February8 conference was confined mainly to a discussion of the overtime distribu-tion clause.The April 9 conference was devoted mainly to a discussion of the wage increases proposedby Respondent which the Union accepted and to the presentation,without discussion, of certainproposals of the union.At the April 10 meeting, a detail discussion was had regarding the contract submittedby Respondent and the Union's counterproposals. Respondent accepted the Union's overtimedistributionproposal.The partieswere unable to agree on other proposals.Respondenttook under advisement.a great many of the Union's proposals and only rejected the Union'sdues checkoff proposal.At a special meeting held by the parties on April 29, the Union accepted certain wageincreases proposedby Respondent.The next regular bargaining meeting was held on May 7. The Union withdrew its requestthat the contract cover the watchmen,even though Respondent's proposed contract includedthem. Respondent agreed to the Union's proposed preference-in-reemployment clause, theUnion's proposed funeral clause, and the Union's proposal to eliminate the fifth step in thegrievance procedure. No agreement was reached on the proposed call-in-pay clause, thelunch-money clause, or the "definition" of a grievance. The Union agreed to Respondent'sproposal that any differences concerning the interpretation of Respondent's rules and regu-lations clause shall be subject to the grievance procedure.Respondent took under consideration the proposals made by the Union at the May 8 meetingregarding the number of classifications used in obtaining the wage-survey classificationaverage, the proposal to reduce the number of plants surveyed, and the proposal that Re-spondent pav one-half of the hospitalization premiums. The Union also proposed that thenumber of paid holidays be increased from 7 to 8. Respondent countered by suggesting thatthe number remain at 7.At the May 9 meeting, Respondent proposed to increase the hourly pay of the maintenancemechanics and the Union agreed to the proposal. Likewise, on May 28, the Union acceptedRespondent's proposed wage increase for certain employees.At the June 5 meeting, the Union, after some discussion, took under further advisementRespondent's proposed grievance procedure and holiday clauses and Respondent took underfurther advisement the change in job headings suggested by the Union.The June 6 meeting was devoted almost entirely to discussion ofoperation and administra-tion of the wage-survey plan and the merit-rating system.On June 9 Respondent proposed a wage increase for the stationary engineers. On July15 and on August 6 Respondent proposed pay increases for certain other employees. Thethree proposed increases were accepted by the Union.3.Concluding findingsThe record as a whole convinces the undersigned, and he finds, that Respondent honestlyexplored the possibility of reaching agreement on all proposals and counterproposals sub-mitted by the respective parties. The bargaining negotiations covered a 10-month periodduring which about 50 conferences were held at which the parties were afforded'an opportunityfor full and complete discussion on all matters in issue. As a result, substantial agreementwas reached on a good many issues. It was evident shortly after negotiations were openedthat there was littlechanceof agreement on certain issues. For as soon as the Union demandedthat Respondent's wage-survey plan and its merit-increase system be eliminated and an across-the-board wage increase be given, Respondent, after stating at length its reasons, rejectedthedemand.The Union, likewise, took an equally adamant position with respect to saiddemand. While neither party was willing during the ensuing negotiations to alter substantiallytheir original basic economic positions, it cannot be said that the negotiations as a wholewere not carried on by Respondent in the spirit of honesty and good faith as required by THE PROCTER & GAMBLE MANUFACTURING COMPANY11the Act. It is significant that while the parties regarded the wage-survery plan, the merit-increase system, the demand for a checkoff, for a general wage increase, and for immediateuse of theplant bulletinboards, as paramountissues and as matterswhich would have tobe resolved before consummation of a written agreement, bargaining nonethelessproceededand, as a resultof concessions made by bothsides, agreementwas reached on many matters.At thesame time,the aforesaid economic and otherissues raisedby the Union were con-sidered repeatedlyand each party unsuccessfully sought topersuadethe other, by honestand sincerediscussions,to capitulate.The recordleaves nodoubt that Respondent was definitely opposed togranting certaindemands the Union consideredessential in an agreement and just as definitelythe Unionwas determinedto enforcethese demands. However, the some 3,200pagesof stenographictranscript of the minutes of the approximate50 bargainingconferences disclose that Re-spondent,aswas its duty, approachedthe bargainingtable with a sincere desire to arriveat a mutually acceptablecontractand that it did not, as the court said of the employer inN.L.R.B. v. Athens Mfg. Co., 161 F. 2d 8 (C. A. 5), give the Union "a run-around while pur-portingto bemeetingwith the Union for the purpose of collectivebargaining." On the con-trary,those minutesclearly show thatRespondent,as the Board and the courts have uniformlyheld an employer was dutybound to do, entered into the bargaining conferences "withan open and fair mind, and witha sincere purposeto find a basis of agreement touchingwagesand hours and conditions of employment...." 5Illustrative of Respondent's good-faith bargaining and its honest endeavor to enter into a contract with the Union is the factthatof 30 union proposals, 22 wereaccepted,4 were withdrawn, 2 were rejected, and 9were still underconsideration by Respondent, with nearagreement,when negotiationswere broken off. Furthermore,in contrastwith the Union's numerous demands, Respondentlimited itsproposalsto a few issues which it deemed of primary importance. These pro-posals,moreover, were not intended to be unalterable but were initial requests which Re-spondent desired incorporated in any agreement reached, provided they were acceptable totheUnion. In fact, when Respondent submitted its proposed contract at the November 12conference it did so with the statement that it was willing to bargain with respect to anyprovision with which the Union was not in accord.Theminutes of the bargaining conferences further disclose that the Union was goingthrough the motions of collectivebargainingbymeeting with Respondent although at thesame time entering the conferences with its mind hermetically sealed against even thethought ofenteringinto an agreement unless :.sppondent agreed to a contract containingthemost favorable terms existing in the contracts which Respondent had with its employeesat allits otherplants.This finding becomes inescapable when consideration is given to thestatement in the March 10, 1952, issue of "The Wheel Horse," a publication of the Union.Therein it stated, "Although your Negotiating Committee would like nothing better than tosign a contract for the Dallas people of P & G, they will NOT sign one UNTIL the Companygives the Dallas people all the benefits they have given their other employees in otherplants...." Such conduct, which is bottomed on the theory that the Union was entitled toa contract which incorporated every maximum benefit which other unionshad negotiatedat other locations over a period of years before it would enter into a contract covering theDallas employees, manifests the Union's lack of good faith in its dealings with Respondent.Furthermore, the intent behind the Union's action in filing the charge, which is the basisfor the present proceeding, after only about 6 weeks of negotiations and at a time whenRespondent was making many concessions of substantial nature and was endeavoring to finda basis for a mutually satisfactory contract, alleging that Respondent was not only refusingtobargain but that its conduct was independently violative of Section 8 (a) (1) and (3) ofthe Act, istransparentwhen the aforesaid conduct is considered with the repeated accusa-tionsmade by the Union at the bargaining conferences that Respondent was perse violatingtheAct by submitting certain proposals it deemed of importance, even though the unionwas advised, at the time of their submissions, that Respondent would gladly bargain aboutthem. It is thus clear that the Union was acting "for the record" while destroying theprocess of orderly collectivebargainingand then putting the blame of refusing to bargain"in good faith" upon Respondent.The General Counsel's contention that Respondent, for the purpose of destroying theUnion's standing and its certification and in order to induce the employees to forsake theUnion for some other form of labor organization, refused to incorporate in a contract withthe Union certain benefits which the employees here involved had previously enjoyed andalso refused to grant the Union the various benefits enjoyed by persons employed at otherplants of Respondent, is not supported by the record.5 Globe Cotton Mills v. N.I. R B , 103 F 2d 91 (C. A 5). 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs far as this record discloses,the negotiations between Respondent and ISOWU brokedown prior to any organizational activities by the Union among the Dallas plant employees;that said negotiations broke down because Respondent refused to abandon its wage-surveyplan and its merit-increase system,coupled with the fact that no agreement could be reached"on the right to waive agreement";that the parties to the present controversy came to animpasse in their negotiations over six issues,including the wage-survey plan and a duescheckoff;and that the item of any prime importance which the ISOWU contract containedand which Respondent refused to grant the Union was a dues checkoff clause.With respectto its refusal to check off the dues of the union members,Respondent repeatedly stated atthe bargaining conferences that when the ISOWU contract expired it ceased to deduct dues;that thereafter it had nine payroll deduction items; and that it did not care to add any newdeductions to the already nine,or to,substitute the proposed checkoff deduction in place ofany existing deduction,because of the trouble and expense involved.Clearly,by taking sucha position,Respondent did not violate either the spirit or the letter of the Act.Inan effort to prove Respondent's treatment of the Union was not comparable to thatwhich it accorded the independent unions and the affiliates of American Federation of Labor(the bargaining representatives of some of its employees at some of its other plants), theGeneral Counsel introduced in evidence contracts between Respondent and some of theseunions.Granted that these contracts contain clauses which Respondent refused to incorpo-rate in a contract with the Union,that fact does not warrant a finding that Respondent, byexecuting contracts with unions covering employees other than its Dallas plant employeescontaining benefits it was unwilling to grant its Dallas plant employees,thereby engagedinconduct violative of the Act. In May Department Stores,59 NLRB 976,the employerinan attempt to prove that its demand during bargaining negotiations for a certain con-tractual provision was not unreasonable nor violative of the Act,introduced in evidencecontractswhich theunion in that case had with other department stores containing the veryclauseswhich said employer was seeking to obtain. Regarding such evidence the Boardsaid in footnote 17, "Such an agreement by the Union,arising,as it does, out of the 'giveand take' of collective bargaining,may, for aught that appears here,represent a concessionmade by it in exchange for the employers'agreement on other vital terms of the contract."So in this case,except in regard to Respondent's Kansas City plant,there is no evidencethatRespondent did not receive some concession of "vital terms"from the unions at theotherplants In return for granting said unions certain contractual provisions which itrefused the Union.In fact,at the Kansas City plant,the contract which was executed duringthe period the Union and Respondent were engaged in negotiations and which contract theGeneral Counsel relies on heavily in order to prove his claimed disparity of treatment,Respondent actually secured certain concessions from the union there involved which itdeemed of importance to itself in return for granting that union certain benefits. True,certain of those concessions were refused the Union.The fact remains, however, the Re-spondent first sought and obtained certain concessions from the Kansas City union beforeitmade any concession.For example,Respondent at the outset of said negotiations announcedthat it would grant certain additional benefits to the employees of the KansasCity plantprovided,however,the union agreed to extend the then existing contract another year. Thus,isit clear that Respondent only gave the union these additional concessions upon receivingin return some concession from the union which Respondent deemed of importance to itself.As further evidence that Respondent failed to fulfill its statutory obligation to bargaincollectivelywith the Union,the General Counsel lays great stress upon certain incidentswhich occurred at the Dallas plant in May and June 1952.Regarding one of these incidents,employee F. F. Merrett,a union steward,testified that sometime in May,he, C. W.Rogers,amember of the Union's negotiating committee, and C. D. Huddle,the Union's secretaryand treasurer,called at Douglas' 6home to inquire whether there was any truth to the rumorsprevalent in the plant to the effect that some of the employees"were on the spot and mightlose their job about this union activity"; that Douglas assured them that no one was "on thespot" nor would any employee lose his job for engaging in union activity;that he then toldDouglas,afterHuddle had gone to the telephone to call his wife and while Rogers sat on adivan located about 10 feet from him and Douglas,that he had heard rumors to the effectthat the employees"would get a better contract"if they "went back to[an] independentunion";that Douglas replied the employees"would get a better contract as an independentunion or as good a contract as any other plant"of Respondent;and that Douglas then saidsome of the benefits the employees would thus receivewere"half of hospitalization,anotherholiday and arbitration of discharges"in addition to 2 or 3 benefits6Robert Douglas,Jr , the Dallas plant industrial relations supervisor. THE PROCTER & GAMBLE MANUFACTURING COMPANY13Douglas testified that the aforesaid conversation at his home with Merrett, Huddle, andRogers was confined solely to their discussions of the rumors that some employees mightbe discriminated against for engaging in union activities and his assurances that no suchactionwould occur. He denied that he ever told Merrett that the employees would farebetter or receive a more favorable contract if they should select an independent union astheir bargaining representative.the undersigned was favorably impressed with the forth-right and sincere manner with which Douglas testified.Merrett, on the other hand, did notso impress the undersigned.Accordingly,the undersigned finds that Douglas did not makethe statements Merrett attributed to him. This finding is buttressed by the testimony ofMike W. Ray and Edward A. Miller. Each credibly testified that when Ray, a few days beforeMerrett testified,confronted Merrett with the fact that a witness in the instant proceedinghad testified that Respondent had promised Merrett concessions provided Merrett quit theUnion and ) joined an independent union,Merrett replied that such information was "news"tohim for no such promise had been made to him. The finding is further reinforced byMerrett's admission that, even though he spoke to Huddle and Rogers "almost every day"about what transpired at Douglas' home on the occasion of their visit, Huddle told him, inresponse to his inquiry whether Huddle heard Douglas rrkake the purported promises, to quoteMerrett, "he didn't remember; he [was] distracted in his mind. He didn't want to hear it" andthat Rogers,in response to a similar question replied, to further quote Merrett,"He didn'twant to hear anything; that he tried not to hear anything." It is inconceivable that eitherHuddle or Rogers, two officials of the Union, would have announced such indifference toanother union official,had Douglas made the promises Merrett attributed to him.Regarding another incident,similar to the one set forth immediately above,N. P. Carter,a union steward and a member of its negotiating committee,testified that on May 29, he hada conversation with Merrett and about a week later a conversation with employees HarveyBaker and John Cantrell, two union officials, wherein they discussed the rumors that Douglasand others had promised the employees a more advantageous contract if the employeesaffiliatedwith an independent union; that on June 6,he asked Max A.Cox, a supervisorof several departments of which Carter'swas one,and whether the rumors about the em-ployees receiving certain favorable concessions if they left the Union and joined an uide-pendent Unionweretrue; that Cox replied,to quote Carter,"He couldn't answer me, thathe felt personally that if [the employees] got out of the CIO and went back to the independentunion that[they] would get along a lot better"and then suggested that he discuss the matterwith Douglas;that on June 9, after being informed by Cantrell that Douglas would see him,he telephoned Douglas for an appointment;that when he saw Douglas on the afternoon of June9, he informed Douglas of the above-mentioned rumors; that in response to Douglas' ques-tion of how he felt about the rumors,he replied that if the majority of the employees favoredswitching to an independent union,"Iwasn't trying to run the union by myself,I would dowhat the majority of the people wanted done"; that Douglas then said, "You know what weare apart on now, Paul, if you got those things in [a contract]would you be willing to go backto the independent union, would it make any difference to you which union you are in if youget your [concessions]. Is that all you are interested in or do you still want to be in theUnion"; that be replied that he knew that the issues of wage survey, hospitalization, lunchmoney, extra holiday,checkoff, use of bulletin board, and arbitration of discharges werestill unsettled;that after Douglas stated,"I am sure that if you went back to your independentunion that you could get these" benefits, he inquired whether Douglas' remarks were "offi-cial" and whether he could inform the employees what Douglas had said, to which Douglasreplied,"Well, not quite that bold, you just can't go back and tell them that. We have hada round table discussion with 'five named top officials of Respondent' and 'it is official thatyou can get these things if you get out of the CIO and go back to your independent union."'Carter also testified that during his talk with Douglas, the latter questioned him regardingthenumber and identity of persons who had signed the charge filed with the Board; thathe replied that he had signed the charge together with several other employees whom henamed; that Douglas then asked if he and the president of the Union's local would go to theBoard's Regional Office, located in Fort Worth, Texas, and attempt to get the charge with-drawn; that he said if the majority of the employees wanted "the charges dropped" he wouldgo to the Regional Office "and try to get my name withdrawn."Carter further testified that on or about June 16, he had another talk with Douglas whereinhe inquired about compensation for the time lost in going to the Regional Office; that Douglasreplied that Respondent could not compensate him but that he could make up the time lostsome other day; that when he informed Douglas that Baker had said the independent unionwould pay his expenses and transportation(a distance of some 35 miles), Douglas said,"The independent union wouldn't be involved, that they didn't want an unfair labor practice 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD[charge involving]them and that they wouldn'tpay our expenses over there";that on orabout June 23,he, Baker, Huddle, Cantrell,and another employer went to the RegionalOffice; and that when Cantrell,the group'sspokesman,informed the Regional Director,"The majority of the people now wanted to go back to the independent union, and we wouldlike to get our names withdrawn from the charges,"the Regional Director replied that thematter had passed the investigatory stage, the charge was being processed,and thereforethe Regional Director declined the request.Cox testified that when Carter asked whether the rumors were true that the employeescould obtain a better contractif theyjoined an independent union, he replied that he had notheard of any such rumors and that if such rumors were being circulated they were false.Douglas testified that Carter opened the first of the above-mentioned two conversationsby inquiring if he thought the charge pending with the Board could be withdrawn if Carterrequested the Board's permission to have his name removed from the charge; that he repliedthat he did not know; that Carter then said that rumors were afloat in the plant to the effectthat the employees would obtain "such concessions as five high in the wage survey, theeighth holiday,that the company would pay half the hospitalization premiums"; that hereplied,"those subjects which we were presently bargaining about with [the Union] andthe only way those concessions could be gotten would be through bargaining, regardless ofwho the group was, and as to which group could do the most for him or how he might gainthese concessions,the easiest,itwould just be up to him to use his own judgment.He [hadbeen] in the previous negotiations, he had seen contracts at other factories,and I said itwas entirely up to him to make up his own mind as to how he could best gain these conces-sions which he wanted,but they would have to be gotten through bargaining." Douglas deniedthat he made the statements attributed to him by Carter and he further denied that he re-quested that Carter attempt to withdraw the charge.As found above, Douglas was a credible witness. The undersigned also finds that Cox wasa credible witness. On the other hand, Carter's demeanor while he was on the witness stand,coupled with the implausibility of his testimony, evidenced to the undersigned that Carterwas not testifying truthfully. It is inconceivable, furthermore, that Douglas, a man of con-siderable industrial relations acumen and whose duties with Respondent included innumer-able personal talks with the employees concerning their personal as well as their workproblems, would have made the statements to Carter, a disgruntled employee who, duringthe 1951-52 negotiations, announced that he felt that Respondent discriminated against himseveral times, which Carter said he had made. Under the circumstances, the undersignedcredits Cox's and Douglas' versions of their respective conversations with Carter.Samuel W, Wycough, an employee of some 51 years service with Respondent and a unionsteward, testified that on or about June 11, he had a conversation with Cantrell whereinCantrell stated that Respondent would grant a better contract if the employees got out ofthe Union and joined an independent union; that he informed Cantrell that he had heard somesuch rumors and inquired of Cantrell what Respondent had offered, that Cantrell repliedthatDouglas had stated Respondent would grant "five in the community survey, check-offon dues, half of the hospitalization, extra holiday"; that Cantrell suggested that he informthe female employees in his department about the offer; that the following day he askedBaker whether Baker could arrange for him to see Douglas; that pursuant to Baker's inter-vention and a call he personally made to Douglas, he saw Douglas on or about June 13;thathe advised Douglas of the statements Cantrell had made to him and asked Douglaswhether the statements were true; that Douglas asked whether he "trusted" Cantrell; thatwhen he replied that he "didn't know" because he had no previous "dealings with Cantrell,"Douglas stated, "Well, you can depend on anything [Cantrell] tells you as true", and thatthen there was some discussion between him and Douglas regarding the rumors that thefemale employees were to be given a 10-cent per hour wage increase.Wycough further testified that about 1 hour after his interview with Douglas, Baker came towhere he was working and inquired what Douglas had said and he replied that Douglas "hadn'ttoldme anything that I had heard"; that Baker said that he "couldn't understand that" unlessDouglas was "scared," adding that he would arrange another meeting for him with Douglas;and that Carter, who was present while he was talking to Baker, made no comment at allabout the fact that Douglas had not confirmed the truth of the rumors. According to Wycough'sfurther testimony, Baker returned 4 hours later and said that Douglas would gladly talk tohim any time he wanted; that on or about June 17, he again called at Douglas' office and toldDouglas, "I wasn't satisfied with the rumors I had been hearing, that I hadn't got the correctanswer yet and I wanted to know if it was true that if we'd get out of the CIO and go back tothe independent union, would the company give us those things"; that Douglas replied in theaffirmative and then inquired whether he would ask the third floor female employees to THE PROCTER & GAMBLE MANUFACTURING COMPANY15switch to an independent union; that he replied, "I don't know, that I was a steward, that Ihad to carry my job out; I would ask them and see what they said"; and that Douglas thenstated, to quote Wycough, "he wishes I would, because the independent union would be betterfor them than the CIO."Douglas admitted that he had two conversations with Wycough in June. He denied that eitherwas arranged by Baker. He testified that Wycough told him during their first conversationthat it had been rumored that Respondent would grant certain concessions provided theemployees dissociated themselves from the Union and joined an independent union; that hetoldWycough, "the things he was talking about were subjects which we were bargainingon and that the only way those concessions could be gotten was through bargaining, and hejust would have to use his own judgment as to the best way to get those things"; that on thesecond occasion when Wycough called on him, Wycough said, "I came down to see you theother day and talked about some of these things and I am afraid I didn't understand what youwere telling me and I would like to talk about it some more"; and that when he inquiredwhatWycough wanted to know, Wycough said, "I would like to talk some more about theseconcessions if we go into the independent union." He replied, "Wayne, anything you get youare going to have [to] get through bargaining and as to the best way to get that, you will haveto just make up your own mind. I can't tell you how to do it."The undersigned was not favorably impressed with Wycough's witness stand demeanornor with the plausibility of his testimony when it is considered in conjunction with the recordas a whole. It is incredible that Carter would not have made some comment when Wycoughstated, after his first interview with Douglas, that Douglas had not confirmed the rumorsof purported concessions if the employees switched their union affiliations. This is especiallyso since Carter and Wycough were personal friends coupled with the fact that neither Cantrellnor Baker testified even though, as far as the undersigned can ascertain from the record,they seem to be among the first to have been informed by Douglas of the purported con-cessions. Accordingly, the undersigned credits Douglas' denials and finds that he did notmake the statements attributed to him by Wycough.Geneva Rich, a union steward, testified that on June 15, she and employee Ida Crain calledon Douglas to ascertain whether there was any truth to the rumor that the female employeeswere about to receive a wage increase if they got out of the CIO and that Douglas replied,"The Company could not guarantee that." Douglas denied he made the reply which Richattributed to him. He testified, and the undersigned finds his version of the conversationwith Rich to be substantially in accord with the facts, that when confronted with Rich's inquiryhe explained to her what the approximate increase would be if Respondent's wage surveywas based on a 5-highest basis or if another company, with a higher wage scale, was substi-tuted for the low company of present wage survey.C. W. Sudderth, the president of the Union's local and a former president of ISOWU,testified that on June 16 he went to Superintendent Fulkerson's office because he had heardrumors that the employees would receive a more beneficial contract if they deserted theUnion and joined an independent union; that when he inquired of Fulkerson if the rumorswere coming from management and if they were true, Fulkerson replied that he "did notknow what another committee at another time could accomplish"; that Fulkerson also saidthatRespondent preferred dealing with its employees directly rather than with someonefrom the outside; and that he could ascertain Respondent's policy of bargaining by examiningthe contracts Respondent had at its other plants.Fulkerson, whom the undersigned finds to be a credible witness, testified that in responsetoSudderth's inquiry whether the rumors about better concessions being offered to theemployees if they switched to an independent were true he replied "there was no truth inthe rumors." He further testified that no other topic was discussed. Fulkerson specificallydenied, and the undersigned credits his denial, that he told Sudderth that Respondent wouldrather deal with the employees directly than deal with someone from the outside or that hetold Sudderth that Sudderth could ascertain Respondent's bargaining pattern by examiningthe contracts Respondent had at its other plants.The General Counsel further contended that it was incumbent upon Respondent to publiclydisavow the above-mentioned rumors on the ground that Fulkerson, Douglas, and othermanagerial officials personally knew that such rumors were being circulated in the plant.The contention is without merit. Whenever the rumors were called to Fulkerson's andDouglas' attention, both told the reporting employee that the rumors were false. Moreover,these rumors, as far as the record shows, were circulated by nonsupervisory employeesand there is no evidence that they were inspired, circulated, or adopted by Respondent.Upon the entire record, the undersigned is convinced, and finds, that the allegations of theamended complaint that Respondent violated Section 8 (a) (1) and (5) of the Act are not 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDsustained by credible evidence. Accordingly, the undersigned recommends that the amendedcomplaint, in its entirety, be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.The Procter &Gamble ManufacturingCompany, atits Dallas,Texas,plant, is engagedin,and at all times material herein has been engaged in, commerce within the meaning ofSection 2 (6) and (7) of the Act.2.OilWorkersInternational Union,affiliatedwithCongress of Industrial Organizations,is a labor organization within the meaning of Section 2 (5) of the Act.3.Theallegations of the amended complaint that Respondent has engaged in and is en-gaginginunfair labor practices, within the meaning of Section 8 (a) (1) and(5) of the Act,havenot been sustained.[Recommendations omitted from publication.]R. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO)R. H. OSBRINK, M. E. OSBRINK AND BERTON W. BEALS ASTRUSTEE, CO-PARTNERS, DOING BUSINESS UNDER THEFIRM NAME AND STYLE OF R. H. OSBRINK MANUFAC-TURING COMPANY and INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, C.I.O. (UAW-CIO), Peti-tioner.Cases Nos. 21-CA-1319 and 21-RC-2262.July 7,1953SUPPLEMENTAL DECISION AND ORDEROn April 13, 1953,the Board issued a Decision and Order inthe above-entitled proceeding.' Thereafter, on April 23, 1953,theRespondent filed a "Motion for Peconsideration,Motionfor Rehearing,and Motion to Dismiss."The General Counseland the Union filed memoranda in opposition to the Respond-ent'smotion.The Respondent filed a reply to these memo-randa. Having duly considered the matter,the Board finds asfollows:The Respondent alleges four grounds in support of its motion.They are:(1) The charginglabor organization was never in full com-pliance with Section 9(f), (g), and(h) of the Act.(2) The complaint is barred by the statute of limitations1 104 NLRB 42.106 NLRB No. 7